Citation Nr: 9918314	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  96-29 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to service connection for residuals of a 
laceration above the left eye.

3.  Entitlement to service connection for traumatic arthritis 
of the low back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and May 1996 rating actions.  
In January 1996, the RO granted service connection for a 
post-traumatic stress disorder (PTSD) and denied service 
connection for non-Hodgkin's lymphoma.  By the May 1996 
action, the RO denied a rating in excess of 30 percent for 
the veteran's post-traumatic stress disorder (PTSD), denied a 
compensable rating for a scar above the right eye, and denied 
service connection for non-Hodgkin's lymphoma, defective 
hearing, residuals of a laceration of the left eye, and 
traumatic arthritis of the low back.  The veteran appealed 
all issues.

In a September 1997 written statement, the veteran withdrew 
his appeal of the denial of service connection for non-
Hodgkin's lymphoma and entitlement to an increased 
(compensable) rating for a scar above the right eye.  As 
such, these issues are not before the Board for appellate 
consideration at this time.  

By a February 1998 rating decision, the RO granted a 
temporary total rating for PTSD under the provisions of 
38 C.F.R. § 4.29 for the period from November 19, 1997, 
through December 31, 1997.  Effective January 1, 1998, a 100 
percent schedular rating for the veteran's PTSD was assigned.  
Consequently, the rating question of PTSD is no longer before 
the Board.  (While the effective date for the award of the 
100 percent rating was an issue before the RO in February 
1998, no notice of disagreement as to the effective date 
question has been received.  Grantham v. Brown, 114 F. 3d 
1156 (1997); But cf. Fenderson v. West, 12 Vet. App. 119 
(1999).)  

(The issues of entitlement to service connection for a 
laceration above the left eye and traumatic arthritis of the 
low back will be addressed in the REMAND following the 
decision below.)


FINDING OF FACT

No competent medical evidence has been presented to show that 
the veteran has defective hearing.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for defective hearing.  38 U.S.C.A. 
§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.385 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented a well-grounded claim.  A well-grounded claim 
is one which is plausible.  If he has not presented a well-
grounded claim, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  In order for a claim of service connection to be 
well grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).

As explained below, the Board finds that the veteran's claim 
is not well grounded. On enlistment examination in August 
1965, audiometric testing showed pure-tone thresholds 
(converted from ASA to ISO) of 30, 15, 10, 10, and 10, at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz, in the left ear 
and 25, 10, 10, 10, and 10, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz in the right ear.  On separation examination in 
July 1969, the veteran tested at 15/15 on a whispered voice 
hearing test.

Post-service treatment records do not contain any diagnosis 
of hearing loss; there is no record of complaint or treatment 
for any defective hearing and no evidence of a current 
diagnosis of hearing loss.

At his RO hearing in September 1997, the veteran testified 
that he had worked in an engine room during service without 
ear protection.  He indicated that he suffered from ringing 
in his ears after the vessel he was on struck a mine in 
November 1968 in Vietnam.  His ears were not checked by 
anyone at that time.  The veteran reported that he had not 
received any treatment at a VA facility for hearing loss and 
had not had an audiological examination.

In summary, there is no evidence in the claims folder to 
establish a current diagnosis of defective hearing pursuant 
to the provisions of 38 C.F.R. § 3.385.  The Board 
acknowledges the veteran's testimony that he worked in an 
engine room without ear protection in service.  Inasmuch as 
the veteran is offering his own medical opinion and 
diagnosis, the Board notes that the record does not indicate 
that the veteran has any medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran's assertions 
of medical causation alone are not probative because lay 
persons (i.e., persons without medical expertise) are not 
competent to offer medical opinions.  Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded.  See 
Grottveit, at 93.

Additionally, the service medical records contain no evidence 
of hearing loss or complaints related thereto.  There are no 
post-service treatment records to establish that the veteran 
has sought treatment for defective hearing.  Without evidence 
of current recognizable defective hearing, the claim is not 
well grounded.  Consequently, the claim of entitlement to 
service connection for defective hearing must be denied.

ORDER

Service connection for defective hearing is denied.


REMAND

Following a complete review of the claims folder, the Board 
finds that further development is required concerning the 
issues of entitlement to service connection for residuals of 
a laceration above the left eye and traumatic arthritis of 
the low back.

Initially, the Board notes that a service department message 
sent in November 1968 shows that the veteran was wounded in 
action when his vessel struck a land mine during a routine 
cargo shuttle.  It was indicated that the veteran sustained, 
among other things, a laceration above the left eye and lower 
back strain.  The veteran was treated and then medivaced out 
of the area.  

The RO has previously denied the veteran's claims involving 
the left eye and low back on the basis that the service 
medical records do not contain any report of injury to those 
anatomical regions.  The veteran has also submitted a lay 
statement, dated in December 1997, from an individual who 
reported serving with the veteran in Vietnam.  The statement 
recounts that the veteran's boat (LCM-8, #917) was sunk by an 
enemy mine on November 20, 1968; the veteran was sent to the 
Army Hospital in Quang Tri, Vietnam.  It is indicated that 
the veteran returned to duty a couple of days later with his 
head and eyes covered in bandages.

During VA hospitalization in March 1996, the veteran was 
noted to have light sensitivity in the left eye due to prior 
trauma in service.  The veteran reported that shrapnel had 
been removed from the left eye.

At his RO hearing in September 1997, the veteran testified 
that he sustained an injury to his back in service when the 
boat on which he was serving hit an underwater mine.  He 
reported that he sustained lacerations about his head and was 
unable to walk for a month.  He was treated by a corpsman who 
administered Morphine.  He said that he had been diagnosed 
with osteoarthritis of the lumbosacral spine.  The veteran 
indicated that his doctors at the Salisbury, North Carolina 
VA Medical Center (VAMC) told him that something had happened 
to his back at least 25-30 years ago, and that his current 
back disorder in all likelihood would have resulted from the 
injury he received in service in November 1968.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, if there is something in the 
record to suggest that evidence exists which could make the 
veteran's claim well grounded, VA has the duty to inform the 
veteran of the importance of submitting such evidence.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

Post-service treatment records reflect that the veteran has 
reported a history of chronic low back pain and a shrapnel 
injury above the left eye.  In November and December 1997, 
the veteran reported that shrapnel had been removed from his 
left eye region 3-4 years earlier.  There are no records in 
the claims folder of any procedure consisting of the removal 
of shrapnel from either the veteran's left or right eye.

During a period of VA hospitalization in February 1998, the 
veteran was noted to have a diagnosis of chronic back pain.  
The discharge summary contains a reported history from the 
veteran of a back injury in service in Vietnam with 
progressively worsening pain since that time.  A neurological 
consultation during this period of hospitalization revealed a 
mildly bulging disc at L4-5 with associated low back pain.

Based on the foregoing evidence, the Board finds that further 
development is required.  On remand, the RO should obtain any 
VA records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Additionally, instruction as required by Robinette should be 
given.

The issues of entitlement to service connection for residuals 
of a laceration above the left eye and traumatic arthritis of 
the low back are REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
ask him to identify the medical facility 
wherein a procedure was performed to 
remove shrapnel from his left eye.  The 
veteran should specifically identify the 
location of all care provided by VA.  VA 
records, especially any reflecting 
removal of shrapnel from the area of the 
left eye, should be sought by the RO.  
Bell, supra.  

2.  The veteran should be given the 
opportunity to obtain evidence of a 
relationship between current disability 
and in-service injury, such as the 
medical nexus evidence described by him 
in his testimony.  

3.  An examination of the veteran's left 
eye area should be conducted.  Any 
scarring should be described in detail 
and the examiner should be asked to 
provide an opinion as to the medical 
probability that any current problem 
above the left eye is attributable to the 
in-service laceration noted in November 
1968.  If the RO determines that the low 
back claim is well grounded, further 
evidentiary development should be 
undertaken to fulfill the duty to assist.  
This may include a medical examination 
for the purpose of obtaining an opinion 
as to the possible relationship with 
injury in service. 

4.  If any action taken remains adverse 
to the veteran, he and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  They 
should be provided with a reasonable 
amount of time to respond to the SSOC.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
remand is to afford the appellant due process of law.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


 

